Cynar, J.
(concurring in part and dissenting in part). While I concur in part to remand in conjunction with the first objection made in accepting the plea in this case, I must respectfully dissent from the majority’s decision relating to the second objection raised by the defendant to the acceptance of the plea. The trial court did not abuse its discretion in denying the defendant’s motion for a new trial. The . trial court did establish a sufficient fact basis for accepting the plea in case # 18947.